UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 21-2055


THE CORDISH COMPANIES, INC.,

                        Plaintiff – Appellant,

                v.

AFFILIATED FM INSURANCE COMPANY,

                        Defendant – Appellee.

--------------------------------------

UNITED POLICYHOLDERS,

                        Amicus Supporting Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen Lipton Hollander, Senior District Judge. (1:20-cv-02419-ELH)


Submitted: March 31, 2022                                      Decided: April 14, 2022


Before WYNN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Marshall N. Gilinksky, New York, New York, Daniel J. Healy, ANDERSON
KILL, LLP, Washington, D.C., for Appellant. Craig D. Roswell, Bryant S. Green, NILES,
BARTON & WILMER, LLP, Baltimore, Maryland, for Appellee. Jad Khazem,
Washington D.C., Rani Gupta, Palo Alto, California, David B. Goodwin, Sabrina McGraw,
COVINGTON & BURLING LLP, San Francisco, California, for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       The Cordish Companies, Inc. (“Cordish”) appeals the district court’s order granting

Affiliated FM Insurance Company’s (“Affiliated”) motions to strike Cordish’s Fed. R.

App. P. 28(j) citation of supplemental authority and to dismiss Cordish’s complaint

asserting claims for declaratory judgment and breach of contract.        Cordish’s claims

stemmed from Affiliated’s denial of insurance benefits Cordish asserts Affiliated owed

Cordish to cover losses Cordish’s affiliates suffered as a result of the COVID-19 pandemic.

We have reviewed the record and find no reversible error. Accordingly, we affirm the

district court’s order. See, Uncork & Create LLC v. Cincinnati Ins. Co., 27 F.4th 926, 933-

34 (4th Cir. 2022) (holding that insurance “policy’s coverage for business income loss and

other expenses d[id] not apply to [plaintiff’s] claim for financial losses [caused by the

COVID-19 pandemic] in the absence of any material destruction or material harm to its

covered premises” and further “observ{ing} that our holding is consistent with the

unanimous decisions by our sister circuits, which have applied various states’ laws to

similar insurance claims and policy provisions”). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3